Citation Nr: 0708035	
Decision Date: 03/16/07    Archive Date: 04/09/07

DOCKET NO.  03-00 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1943 to February 
1946.  He died in May 2002 and the appellant is his surviving 
spouse.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 decision rendered by the Roanoke, 
Virginia Regional Office (RO) of the Department of Veterans 
Affairs (VA), which in part, denied service connection for 
the veteran's cause of death.

This case was remanded in January 2004 for further 
development.


FINDINGS OF FACT

1.  The veteran died in May 2002; and at the time of his 
death he was in receipt of disability compensation under 38 
U.S.C.A. § 1151 for right total hip replacement and 
infections secondary to hospitalization and surgical 
treatment.

2.  The immediate cause of the veteran's death was 
cardiopulmonary arrest, due to or as a consequence of upper 
gastrointestinal bleeding.

3.  A heart disorder and upper gastrointestinal disorder did 
not have onset during active service and were not the result 
of disease or injury incurred in service.  

4.  Medical evidence shows that recurrent upper 
gastrointestinal bleeding was most likely due to a blood 
disorder; however, the preponderance of the evidence does not 
establish an etiological link between the service-connected 
right total hip replacement, with E. coli infection; and such 
blood disorder.


CONCLUSION OF LAW

A service-connected disability did not cause, or 
substantially or materially contribute to the veteran's 
death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim. It also includes new 
notification provisions.

In this matter, VA has substantially complied with the duty 
to assist and the duty to notify provisions of the VCAA.  In 
May 2002, VA received the appellant's claim of entitlement to 
service connection for the veteran's cause of death.  In 
April 2004, the appellant was notified of the requirements of 
VCAA and VA's duty to assist her with the claim.  This notice 
discussed the information and evidence necessary to 
substantiate the claim.  The appellant was also advised of 
VA's responsibility to obtain certain information and 
evidence on her behalf, and her responsibility to obtain and 
submit certain information and evidence on her own behalf, 
including additional medical records and other information to 
support the claim.  The appellant has not identified any 
additional evidence that could be obtained to substantiate 
the claim.  

While the notice provided to the appellant was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided by the AOJ prior to the current transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a claim, including the degree of disability and the 
effective date of an award.  Because this claim is being 
denied, any other notice requirements beyond those cited for 
service connection claims, are not applicable.  

The Board is satisfied that VA has assisted the appellant in 
the development of her claim in accordance with applicable 
laws and regulations and thus will address the merits of this 
claim.  Any defect in the timing of the VCAA notice has not 
prejudiced the appellant and is, thus, harmless error.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Bernard v. Brown, 4 Vet. App. 384 (1993).

Factual Background

The veteran died in May 2002.  The death certificate lists 
cardiopulmonary arrest as the immediate cause of death, due 
to, or as a consequence of upper gastrointestinal bleed.  An 
autopsy was not conducted.  At the time of his death, the 
veteran was service-connected for residuals of a low back 
injury with traumatic arthritis and right foot drop, rated 40 
percent disabling; and for right total hip replacement and 
infections secondary to VA hospitalization and surgical 
treatment, rated 90 percent disabling pursuant to 38 U.S.C.A. 
§ 1151.

The evidence of record shows that the veteran was 
hospitalized at a VA hospital in March 1994 for right total 
hip arthroplasty.  Post-operatively he did well, but prior to 
discharge, on April 1, 1994, he slipped on the floor and 
sustained a posterior, superior dislocation of the right 
total hip arthroplasty.  He subsequently underwent an open 
reduction replacement of the prostatic head.  After spiking 
fevers with no obvious source, an aspiration arthrogram was 
taken and showed E. coli infection growing from two sites in 
his hip, requiring removal of the prosthesis and aggressive 
antibiotic treatment.  Two spacers with antibiotic 
impregnated beads were placed in the femoral shaft to prevent 
further infection.  The veteran was discharged from the 
hospital on April 18, 1994 and continued antibiotic treatment 
at home for an additional 6 weeks.  The discharge summary 
reflects the veteran still had a low grade fever at time of 
discharge.

The veteran's was hospitalized again in June 1994 for removal 
of the right hip cement spacers.  The discharge summary 
report reflects that upon examination a well-healed right hip 
incision, neurovascularily intact, without evidence of 
drainage was visualized.  Cultures were taken during the 
spacer removal surgery and all were negative.  Additional VA 
outpatient records dating from June 1994 to December 1995 
continue to show no signs of a recurrent E.coli infection.  

At a VA examination in June 1996, the veteran reported 
difficulty with ambulation, frequent falls, and pain in the 
right hip.  He required use of a walker and right heel lift.  
Thereafter, in a September 1996 rating action, the veteran 
was awarded disability compensation, under 38 U.S.C.A. § 1151 
for right total hip replacement and infections secondary to 
hospital treatment and evaluated as 90 percent disabling.

An August 2001 VA record indicates that the veteran developed 
myelodysplasia in October 1999 and became bedridden in 1999.  
Additional records reveal that the veteran was transfusion-
dependent with chronic anemia, secondary to the 
myelodysplastic syndrome.  The myelodysplastic anemia was 
also complicated by thrombocytopenia.  Records show the 
veteran was hospitalized in July 2001 for acute upper 
gastrointestinal bleeding in the setting of chronic anemia 
secondary to myelodysplastic syndrome.  Upper endoscopy 
studies revealed diffused gastritis involving the 
gastroesophageal function and multiple erosions.    

Additional VA and private treatment records show the veteran 
had recurrent episodes of gastrointestinal bleeding, 
hematemesis, and nosebleeds.  His medical history was noted 
to be significant for several disorders including: status 
post-hip replacement with subsequent hardware removal 
secondary to E. coli and bacteremia; chronic prostatitis, 
malnutrition, coronary artery disease, hiatal hernia, 
symptomatic anemia, coagulase negative staphylococcus 
bacteremia with possible line related sepsis (2002); history 
of methicillin-resistant staphylococcus aureus colonization; 
severe diffuse gastritis and multiple erosions, multiple 
arteriovenous malformations in the stomach, pancytopenia, 
congestive heart failure, diabetes, dementia, hypertension, 
and peripheral vascular disease.  

On May 1, 2002 the veteran was admitted to a private hospital 
on an emergency basis due to complaints of vomiting blood and 
nosebleed.  Clots and blood were suctioned from his lungs.  
He went into asystole after breathing ceased and died shortly 
thereafter.  The cause of death was determined to be 
cardiopulmonary arrest due to upper gastrointestinal bleed.

In its January 2004 remand decision, the Board noted that the 
cumulative clinical records did not specifically address the 
question of whether the veteran developed a blood disorder 
secondary to the E. coli and bacterium infection in 1994, 
during his right total hip surgical procedure.  Noting that 
it was precluded from relying on its own unsubstantiated 
medical conclusions, the Board sought an objective medical 
opinion from a cardiologist to determine whether any of the 
veteran's service-connected disabilities or treatment 
thereof, caused or contributed to his cause of death.  

Presently included in the record are medical opinions from 
several VA physicians.  In an April 2005 opinion, a VA 
cardiologist opined that the veteran's service-connected 
right hip surgery and subsequent infection was unrelated to 
his death in 2002.  In support of his conclusion, the 
examiner indicated that the cumulative medical records showed 
the E. coli infection had completely resolved after a 
prolonged course of antibiotic treatment.  This examiner also 
indicated that the veteran had been diagnosed with chronic 
leukopenia and then subsequently diagnosed with 
myelodysplastic syndrome for which he became transfusion-
dependent.  He noted further that a 1999-2000 bronchoscopy to 
evaluate the veteran's episodes of hematemesis did not show 
any etiology.  The endoscopy and colonoscopy studies rather 
suggested erosive gastritis, non-bleeding ulcers and some 
colonic polyps.  Thus, examiner concluded that the veteran's 
reported bouts of gastrointestinal bleedings were most likely 
related to myelodysplasia.  In his opinion, the veteran's 
death was most likely related to his blood dyscrasia 
resulting in bleeding and subsequent death.  He also 
indicated that none of the veteran's service-connected 
disabilities or treatment thereof was related to the 
veteran's cause of death in 2002.

In an October 2005 opinion, a second VA examiner opined that 
the myelodysplasia led to the veteran's frequent 
gastrointestinal bleeds, which eventually caused his death.  
However, unlike the prior examiner, he essentially concluded 
that the earlier right hip infection led to the development 
of the veteran's blood disorder, which in turn caused the 
recurrent gastrointestinal bleeding.  

In support of this conclusion he pointed out that following 
the 1994 E. coli infection, the veteran continued on a course 
of antibiotics upon discharge from the hospital, showing that 
he still had a very severe problem with infection.  This 
examiner indicated further that the veteran's non service-
connected disabilities including hypertension, diabetes 
mellitus, and a hiatal hernia rendered the veteran less 
capable of fighting the infection, which eventually led to 
the myelodysplasia.  He stated further that the E. coli 
infection was so bad that it was resistant to a number of 
different antibiotics and eventually caused destruction of 
the veteran's bone marrow defensive elements, leading to the 
gastrointestinal problems and ultimately death.

Finally, in a May 2006 panel opinion, two VA physicians 
stated they had reviewed the veteran's claims file and found 
that the veteran died of complications of myelodysplastic 
disorder and chronic gastrointestinal bleeding.  They 
indicated further that they looked at medication records, 
most recent discharge summaries, and clinical notes and found 
no evidence that the veteran's service-connected conditions 
or treatment thereof caused or contributed to the above 
conditions.  

Analysis

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service, either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310 (West 2002 & Supp. 2005).

A service-connected disorder is one that was incurred in or 
aggravated by active service; one for which there exists a 
rebuttable presumption of service incurrence, such as 
cardiovascular disease, if manifested to the required degree 
within a prescribed period from the veteran's separation from 
active duty; or one that is proximately due to or the result 
of service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.307, 
3.309, 3.310(a) (2006).  

A service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other disorder, was the immediate 
or underlying cause of death or was etiologically related 
thereto.  A contributory cause of death is inherently one not 
related to the principal cause.  In determining whether the 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially, that 
it combined to cause death, or that it aided or lent 
assistance to the production of death.  It is not sufficient 
to show that it casually shared in producing death, but 
rather it must be shown that there was a causal connection.  
38 C.F.R. § 3.312 (2006). 

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Although an 
appellant is competent to provide evidence of visible 
symptoms, he is not competent to provide evidence that 
requires medical knowledge.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

The appellant does not contend, nor is there a factual basis 
in the record, that an upper gastrointestinal bleeding 
disorder, cardiopulmonary disorder, or a blood disorder was 
incurred during service, or manifested as chronic diseases 
within a year thereafter, or for several decades after his 
discharge from service in 1946.  Thus, there is no basis upon 
which to conclude that the veteran's upper gastrointestinal 
bleeding disorder and blood disorder was incurred in or 
aggravated during military service, including on a 
presumptive basis.  See 3.303, 3.307, 3.309 (2006).

Rather, the appellant essentially contends that the veteran 
developed a blood disorder from the E. coli infection 
contracted during service-connected right total hip 
replacement; which then in turn led to the fatal disease 
processes of upper gastrointestinal bleeding and resultant 
cardiopulmonary arrest.

Initially, the Board notes that a careful review of the 
claims file shows no documented or specific evidence of a 
correlation between the veteran's earlier total right hip 
replacement with resulting E. coli infection; and the 
development of a blood disorder.  The appellant has not 
proffered any medical evidence in this regard to support such 
a claim.

The Board must analyze and weigh the probative value and 
assess the credibility of the relevant evidence and provide a 
statement of reasons for accepting or rejecting the evidence.  
See Cartwright v. Derwinski, 2 Vet. App. 24, 26 (1991; 
Gilbert v. Derwinski, 1 Vet. App. 49, 59 (1990).  The Court 
has held that the value of a physician's statement is 
dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."  
Bloom v. West, 12 Vet. App. 185, 187 (1999).  

The Board observes that the only medical evidence which 
suggests there is an etiological link between the service-
connected right hip replacement with E. coli infection, and 
the veteran's blood disorder - was based on an inaccurate 
factual history.  Specifically, the October 2005 VA 
examiner's opinion was based upon his understanding that the 
initial E.coli infection, secondary to the service connected 
right hip procedure, continued in the veteran's body- despite 
the antibiotic treatment, which led to the blood disorder of 
myelodysplasia.  The Board however, notes that the clinical 
treatment records demonstrated that the E. coli infection had 
completely resolved following an aggressive course of 
antibiotic treatment.  In particular, a June 1994 culture 
study showed no signs of a recurrent E. coli or other 
bacterial infection.  Thus, the probative value of this 
opinion is significantly lessened to the extent it is based 
on an inaccurate factual premise and is not supported by the 
clinical data in the record.  

More persuasive is the earlier April 2005 opinion, which is 
consistent with the veteran's medical history as reflected in 
the claims file.  This examiner correctly noted that the 
veteran's E. coli infection had completely resolved after 
antibiotic treatment.  He essentially opined that there is no 
etiological link between the service-connected right hip 
total replacement, with E. coli infection and the blood 
disorder diagnosed in 1999; nor was the service-connected 
back disorder related to the cause of death.  

There is nothing else in the claims file, other than the 
appellant's contentions, which would tend to establish that a 
service-connected disability or treatment thereof, caused or 
contributed the veteran's death.  The appellant's contentions 
as to the veteran's cause of death and relation to a service-
connected disability, based upon her own beliefs and her 
familiarity with the late veteran's medical history, are not 
entitled to any probative weight.  The record does not show 
that she has received the requisite formal medical training 
and accreditation necessary to make medical diagnoses or 
present opinions regarding issues of medical causation and 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

Therefore, as the disorders which caused or contributed to 
the veteran's death were not shown in service; and the 
preponderance of the probative medical evidence is against 
the appellant's claim, service connection for the veteran's 
cause of death must be denied.


ORDER

Service connection for the veteran's cause of death is 
denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


